DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakinada [US 2019/0115950] in view of Muick [WO 2016/033049].
As claim 1, Kakinada discloses a method for implementing in SAS comprising generating a neighborhood around a protection point, wherein the protection point is a position where an aggregate interference from each radio located in the neighborhood should not exceed an interference threshold level [Fig 4 which includes SAS controller for generating neighborhood around protection zone based on the requirement of spectrum access system, See Par. 0009-0019 wherein the incumbent and PAL devices need to be protected by system]; determining whether there is at least one TDD radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared [Fig 5a, Ref 558 discloses CBRS RAN which associated with both licensed and un-license spectrum, detects a TDD UE entering its neighborhood by receiving authentication message, Par. 0019 discloses CBRS is TDD], determining that at least one radio TDD radio is in the neighborhood at the protection point, then determining an interference contribution at the protection point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the interference contribution, at the protection point, is from one of the at least two TDD radios; and wherein each interference contribution is used as an interference contribution of a corresponding TDD system in the shared frequency spectrum at the protection point [Par. 0016, 0140, 0185 discloses a CBSD for measuring interference contributed to the system and reporting to SAS in the shared frequency in order to protection incumbent device from interference of GAA device, Par. 0011].  However, Kakinada fails to fully disclose what Muick discloses generating a neighborhood around a protection point, wherein the protection point is a position where an aggregate interference from each radio located in the neighborhood should not exceed an interference threshold level [Fig 3-4, Page 4, lines 6-19, Page 5, lines 1-11, Pages 6-7, lines 18-34 discloses establishing Ref 310 of Fig 3-4 around Ref 134 of Fig 3-4 is a position which total interference of the interference levels of the devices exceeds predefined value], determining whether there is at least one TDD radio of at least one system in the neighborhood, where the at least one radio is either authorized, or is requesting authorization, to transmit in shared frequency spectrum [Fig 1, LSA includes TDD system, Page 3, lines 10-29, Page 4, lines 6-34 discloses determining TDD radio in the neighborhood which is authorized or requesting an authorized “measuring signal strength and report to the system], determining an largest interference contribution at the protection point, in the shared frequency spectrum from a TDD radio of each system having a TDD radio in the neighborhood, wherein TDD system comprises at least two TDD radios wherein the largest interference contribution, at the protection point, is from one of the at least two TDD radios [Fig 6, Ref 622 discloses determining one or more devices that contribute an excessive interference level that contribute to the protection point. Page 5 lines 1-11, “In one or more embodiments, network 100 may obtain mobile device centric measurements on LSA band signal levels, for example by exploiting available measurement mechanisms. The measurements are then utilized to differentiate the source of interference in a given LSA spectrum, for example whether base station 112 or mobile device 110 is creating critical interference levels that may not be allowed in the LSA spectrum. Once the source of interference is identified, corresponding interference mitigation approaches may be implemented. For example, in one or more embodiments, network 100 may utilize existing mobile device measurements, directly or indirectly by measuring a signal level of a transmission point. The measurements are provided to LSA controller 116 to enable network 100 to create a signal strength map of a given LSA spectrum, in particular exploiting received signal strength indication (RSSI), RSPP, and/or cell-specific reference signal (CRS) feedback for identification of LSA signal interference into an incumbent protection zone 134 and/or exclusion zone 132 by exploiting minimization of drive test (MDT) immediate log, channel quality indicator (CQI) feedback, channel state information reference signals After the measurements are obtained, one or more sources of interference in LSA spectrum 128 may be identified, for example whether an excessive interference level in protection zone 134 and/or in exclusion zone 132 is created by an LSA base station 112 or by one or more LSA mobile devices 110, although the scope of the claimed subject matter is not limited in these respects. Although FIG. 1 shows how network 100 may provide LSA based shared spectrum access, an alternative network structure for shared spectrum access is shown in described with respect to FIG. 2, below” “excessive interference level read on largest interference of one of devices”, Page 6, lines 18-33, “Referring now to FIG. 3, a diagram of an LSA network illustrating measurement points along the border of an LSA protection zone in accordance with one or more embodiments will be discussed. As shown in FIG. 3, one or more mobile devices 110 may obtain Licensed Shared Access (LSA) signal level measurements in order to identify interference in a protection zone 134 and/or an exclusion zone 132 of an incumbent spectrum owner. LSA users including base stations 112 and mobile devices 110 ensure that LSA band signal levels in protection zone 134 are maintained below a predefined threshold. Maintaining signal levels below the predefined threshold helps to ensure the Quality of Service (QoS) in protection zone 134. Typically, mobile devices 110 operating in contribute to interference levels within protection zone 134. Using extended protection zone 310 ensures that LSA interference levels in protection zone 134 do not exceed predefined levels. In one or more embodiments, mobile devices 1 10 that are on or near the borders of protection zone 134 may be used as measurement points to measure LSA interference levels for protection zone 134. LSA controller 116 obtains signal level measurements from multiple mobile devices 110 to ensure that an aggregate of the interference is maintained below a predefined threshold. Further details of obtaining interference threshold measurements are discussed with respect to FIG. 4, below] and wherein each largest interference contribution is used as an interference contribution of After the measurements are obtained, one or more sources of interference in LSA spectrum 128 may be identified, for example whether an excessive interference level in protection zone 134 and/or in exclusion zone 132 is created by an LSA base station 112 or by one or more LSA mobile devices 1 10, although the scope of the claimed subject matter is not limited in these respects” and “mobile devices 110 and/or base stations 112 may not operate in LSA bands within an area, defined as extended protection zone 310, close to or proximate to protection zone 134 in order to ensure that transmissions from devices in extended protection zone 310 do not emanate into protection zone 134 and contribute to interference levels within protection zone 134.” discloses an excessive interference level of one or more devices that contributes to the total interference level of protection point”].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting largest contributed interference as an interference contribution of the system in order to protect the nodes in the neighborhood at that protection point as disclosed by Muick into the teaching of Kakinada.  The motivation would have been to prevent data loss.
As claim 2, Kakinada/Mueck discloses a neighborhood is circular [Fig 4 of Kakinada and Par. 0009-0019 and Fig 3-4 of Mueck discloses zone is circular]. 
As claim 3, Mueck discloses determining a largest interference contribution for a TDD system having a TDD radio in the neighborhood comprises: determining an interference contribution of each TDD radio of the TDD system in the neighborhood and [Pages 5-6, lines 1-33 discloses “After the measurements are obtained, one or more sources of interference in LSA spectrum 128 may be identified, for example whether an excessive interference level in protection zone 134 and/or in exclusion zone 132 is created by an LSA base station 112 or by one or more LSA mobile devices 110, although the scope of the claimed subject matter is not limited in these respects.” and “mobile devices 110 and/or base stations 112 may not operate in LSA bands within an area, defined as extended protection zone 310, close to or proximate to protection zone 134 in order to ensure that transmissions from devices in extended protection zone 310 do not emanate into protection zone 134 and contribute to interference levels within protection zone 134.” discloses an excessive interference level of one or more devices that contributes to the total interference level of protection point”]. 
As claim 4, Mueck discloses determining that the interference is greater than the threshold level, then adjusting a transmit power of transmitting radios in the neighborhood [Fig 6, Ref 624 and Page 10, lines 6-34, power reduced by devices in neighborhood when to interference contributes by the devices greater than threshold].
As claim 7, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 19, Kakinada/Mueck discloses the SAS controller is communicatively coupled to at least one radio [Fig 2, Ref 202, SAS1 couples to Ref 206, CBSD for Kakinada and Fig 2, Ref 226 and Ref 210 or 218].
As claim 20, Kakinada/Mueck discloses the SAS controller is communicatively coupled to at least one of an environmental sensing capability system [Fig 2, Ref 202 couples to Ref 207, ESC, an environmental sensing capability system for Kakinada and Fig 2 for Mueck, Ref 226 couples to Ref 232], a central database [Fig 2, Ref 211, database for Kakinada and Mueck, Fig 2, Ref 230], and at least one other SAS controller [Fig 2, Ref 202 for Kakinada and Fig 2 for Mueck, Ref 228].
Allowable Subject Matter
Claims 6, 12 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As claims 6, 12 and 18, the prior arts fail to disclose determining an interference 
contribution in the frequency spectrum at the protection point of radios in the neighborhood that do not operate using TDD; and determining an aggregate interference in the frequency spectrum at the point by adding the interference contributions of each TDD system and the radios that do not operate using TDD. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414